[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Robert M. Brady appeals the summary judgment of the trial court in favor of The Cincinnati Gas  Electric Company.  Brady claims that the trial court erred (1) by ruling that he was required to provide evidence that a question of fact existed as to the location of certain electrical pedestals; (2) by requiring him to provide an affidavit demonstrating this question of fact; (3) by failing to apply the correct law; and (4) by concluding that the questioned easement permitted the placement of the pedestals on his property.  Because Brady's four "assignments of error" present a challenge to the trial court's grant of summary judgment, we recast them into a single assignment of error.
In support of its motion for summary judgment, CGE offered evidence demonstrating the location of certain electrical equipment that was the subject of Brady's complaint, and its legal right to place the equipment in that location. Brady complains that the trial court incorrectly ruled that he was required to provide evidence that a question of fact remained on these issues. However, once CGE met its initial burden under Civ.R. 56, Brady was required to set forth specific facts showing that there was a genuine issue for trial.  See Drescher v. Burt (1996), 75 Ohio St.3d 280,293-294, 662 N.E.2d 264, 274.  Because Brady failed to meet his burden pursuant to Civ.R. 56(E), the trial court appropriately granted summary judgment in favor of CGE.  See id.
Therefore, we overrule the recast assignment of error and affirm the judgment of the trial court.
Gorman, P.J., Painter and Winkler, JJ.